TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-18-00229-CV



                                Field G. Harrison, D.D.S., Appellant

                                                    v.

                        Texas State Board of Dental Examiners, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. D-1-GN-17-003434, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                              MEMORANDUM OPINION

PER CURIAM

                Counsel for appellant Field G. Harrison, D.D.S. and counsel for appellee Texas State

Board of Dental Examiners have filed an unopposed motion to abate this appeal, permitting them

to pursue settlement negotiations.

                We grant the parties’ motion and abate the appeal until October 9, 2018. See Tex.

R. App. P. 42.1(a)(2)(C). If a settlement has been finalized by that date, the parties are instructed

to file a motion to reinstate and dismiss the appeal in accordance with their settlement agreement.

If the parties have not finalized a settlement by that date, they are instructed to file a report informing

this Court about the status of the appeal and requesting an extension of the abatement.



Before Chief Justice Rose, Justices Goodwin and Field

Abated

Filed: June 13, 2018